Mr. Chief Justice Del Toro
delivered the opinion of the court.
Tomás Yadi was charged with taking away with criminal intent three bunches of plantains from the farm of José Eduviges Hernández. A trial de novo on appeal was held in the district court and the defendant was again found guilty and fined $25, or to serve one day in jail for each dollar of the fine unpaid.
The defendant appealed from that judgment to this court, alleging only that the trial court erred in weighing the evidence.
We have examined the evidence and although it is rather weak it can not be held that it is not sufficient to support the judgment of conviction rendered by two judges who heard the testimony of the witnesses and could examine personally the complainant, the defendant and all the witnesses.
Nobody saw the defendant take away the plantains. The complainant himself said that he could not assert that the defendant had taken away the plantains. But it was shown that thefts were being committed in the neighborhood and the complainant, as a matter of precaution, marked his plantains with certain pins and after his plantains had been stolen he found them in the store of Bernardino Jiménez, who bought them from the defendant, the pins serving as a means of identification.
Although the evidence for the defense, and the testimony of Jiménez himself, introduce certain confusion in respect to whether the plantains got mixed up with others, and whether other farmers also marked their plantains with pins, we believe that the identity of the things stolen is finally clearly established.
What did the defendant say? He testified that the plantains sold by him to Jiménez had been grown on his farm *927located at a distance of about one kilometer from that of the complainant. Two witnesses tended to corroborate his testimony. But it was contradicted by an admission made by the defendant himself in the presence of policeman Gerena to the effect that the plantains had been bought by him from a boy, and also by the fact that the defendant said that the plantains had been cut on the day before the sale, while the complainant said that they looked as if they had been cut some days before, which coincided with the date when the theft was committed. The theft occurred on Tuesday and the sale was made on Saturday.
The trial judge believed the witnesses for the prosecution and did not believe the defendant and his witnesses. He was in a position to judge and there is nothing to show that he erred in so finding.
That being the case, there remained as a fact the sale of the stolen plantains by the defendant, who did not explain satisfactorily how they came into his, possession. None of the defendant’s explanations was believed by the court and the fact that there were two different versions given by him is in itself rather significant.
On examination of the evidence in the light'of the principles established in the cases of People v. Acevedo, 18 P.R.R. 232, 237, and People v. Laureano, 20 P.R.R. 7, we find it to be sufficient.
The judgment appealed from should be affirmed.
Mr. Justice Hutchison took no part in the decision of this case.